ON BEHEABING.
Beck, J.
A petition for re-hearing was filed by the appellee, and subsequently upon an order of this court, a reply thereto was submitted by the other party. Upon this re-argument the cause has again been considered. We have given the abstract and original arguments, as well as the arguments upon the re-hearing, careful and patient study upon this new submis-; sion, and are constrained to adhere to the conclusions reached in our former opinion. The case really demands no farther discussion. There is no dispute as to the law, and but little as to the facts. The difference between counsel results from diverse conclusions drawn from the facts proved. The evidence irresistibly drives us to the conclusion that, at the time of the issuing of the execution upon the Taylor & Widner judgment, and of the sale •of the property and its purchase by defendant, he had no control of the proceedings, and was not chargeable as an agent or trustee of Hawke. Baldwin was such agent at that time, and, if defendant had ever been charged with trust duties, he had been relieved by this more recently appointed agent. This being the case, defendant was at liberty to purchase and hold the property without any liability to plaintiff on account of relations of confidence or trust existing between them. This conclusion is the key of the case, and other or collateral points need not be considered. We reach it through the direct testimony, as well as the circumstances developed in the evidence. We deem it unnecessary to enter upon a discussion of the evi*710dence. The re-argument has developed no new views upon the-facts, or arguments that have not been before considered. We adhere to the conclusions announced in our first opinion.
Reversed.